Exhibit 99.1 AGREEMENT This Agreement (this “Agreement”) is made and entered into as of August20, 2013, by and among Office Depot, Inc. (the “Company”) and the entities and natural persons listed on Exhibit A hereto and their Affiliates (as defined in Rule 12b-2 (17 CFR 240.12b-2) under the Securities Exchange Act of 1934, as amended (“Exchange Act”)) (collectively, “Starboard”). Each of the Company and Starboard is a “Party” to this Agreement, and collectively referred to as the “Parties.” RECITALS: WHEREAS, Starboard is deemed to beneficially own shares of common stock of the Company (the “Common Stock”) totaling, in the aggregate, 42,286,614 shares, or approximately 14.6% of the Common Stock issued and outstanding on the date hereof; WHEREAS, Starboard submitted an advance notice of nomination to the Company in respect of its nomination of, and solicitation of proxies for, four individuals (the “Starboard Nominees”) to be elected to the Company’s board of directors (the “Board”) at the 2013 annual meeting of shareholders of the Company (the “2013 Annual Meeting”) (the “Proxy Contest”); WHEREAS, the Company is party to that certain Agreement and Plan of Merger (as may be amended or supplemented, the “Merger Agreement”) by and among the Company, Dogwood Merger Sub, Inc., Dogwood Merger Sub LLC, Mapleby Holdings Merger Corporation, Mapleby Merger Corporation and OfficeMax Incorporated (“OfficeMax”), pursuant to which, pending regulatory approval, the Company will merge with OfficeMax (the “Merger”); WHEREAS, in connection with the Merger, the Company and OfficeMax have formed a joint CEO Selection Committee to identify the CEO for the Company upon the completion of the Merger; WHEREAS, pursuant to the Merger Agreement, upon the completion of the Merger, the board of directors of the merged company (the “Pro-Forma Board”) will have either 11 or 12 directors, a minimum of 5 of which will be chosen from then-incumbents of the Company’s Board; WHEREAS, the Company and Starboard have determined it in the best interest of the Company to come to an agreement with respect to the composition of the Board, the appointment of certain Starboard Nominees to the Pro-Forma Board upon the completion of the Merger, the appointment of a Starboard Nominee to the CEO Selection Committee, and certain other matters, as provided in this Agreement; and WHEREAS, in connection with the agreements contemplated hereby W. Scott Hedrick and Marsha J. Evans have agreed to tender their resignations from the Company’s Board effective as of the first business day after the holding of the 2013 Annual Meeting. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto, intending to be legally bound hereby, agree as follows: 1.
